 1   LAW OFFICE OF STEWART KATZ                         ANGELO, KILDAY & KILDUFF, LLP
     Stewart Katz, SBN 127425                           Bruce Kilday, SBN 66415
 2
     555 University Avenue, Suite 270                   Derick Konz, SBN 286902
 3   Sacramento, California 95825                       601 University Ave., Suite 150
     Telephone: (916) 444-5678                          Sacramento, CA 95825
 4                                                      Telephone: (916) 564-6100
     Attorney for Plaintiff
 5   RAMIN SHEKARLAB                                    Attorneys for Defendant
 6                                                      KATHRYN GONZALES

 7   LONGYEAR, O’DEA & LAVRA, LLP                       CASSEL GINNS
     Van Longyear, CSB No.: 84189                       A Professional Law Corporation
 8   Nicole M. Cahill, CSB No.: 287165                  Scott A. Ginns, SBN 131910
     3620 American River Drive, Suite 230               Carlos M. Ambriz, SBN 210130
 9   Sacramento, CA 95864                               1540 W. Kettleman Lane, Suite D
10   Phone: 916-974-8500                                Lodi, CA 95242-9291
     Facsimile: 916-974-8510                            Telephone: (209) 320-8900
11
     Attorneys for Defendant                            Attorneys for Defendant
12   COUNTY OF SACRAMENTO                               CHARLES KIM, MD
13   PORTER SCOTT                                       RIVERA & ASSOCIATES
14   A PROFESSIONAL CORPORATION                         Jesse M. Rivera, SBN 84259
     John R. Whitefleet, SBN 213301                     Jonathan B. Paul, SBN 215884
15   C.M. Brandon Gnekow, SBN 306669                    Glen A. Williams, SBN 186136
     350 University Ave., Suite 200                     1425 River Park Drive, Suite 250
16   Sacramento, CA 95825                               Sacramento, CA 95815
17   TEL: 916.929.1481                                  Tel: 916-922-1200
     FAX: 916.927.3706                                  Fax: 916-922-1303
18
     Attorneys for Defendants                           Attorneys for Defendant ROBERT PADILLA, MD
19   MANJEET KAUR, RN, and JOYCE
     AMAJOR, RN
20
21
                                 UNITED STATES DISTRICT COURT
22                              EASTERN DISTRICT OF CALIFORNIA
23                                                         Case No. 2:18-CV-00047-JAM-EFB
     RAMIN A. SHEKARLAB,
24
                             Plaintiff,                    [PROPOSED] ORDER UPON
25                                                         STIPULATION TO MODIFY PRETRIAL
     vs.
26                                                         SCHEDULING ORDER
     COUNTY OF SACRAMENTO, et al.
27
                    Defendants.
28   ________________________________ /



     [Proposed] Order Re. Stipulation to Modify Pretrial Scheduling Order                     1
 1
 2           By stipulation of the parties and good cause appearing, the Court hereby modifies

 3   the Pretrial Scheduling Order as follows:

 4                   Expert Witness Disclosure:                            June 7, 2019

 5                   Supplemental Expert Witness Disclosure:               June 21, 2019

 6                   Discovery Deadline:                                   August 23, 2019

 7                   Dispositive Motion Filing:                            September 24, 2019

 8                   Dispositive Motion Hearing:                           October 22, 2019, 1:30 p.m.

 9                   Joint Final Pre-trial Statement:                      November 15, 2019

10                   Final Pre-trial Conference:                           November 22, 2019, 11:00 a.m.

11                   Jury Trial:                                           January 13, 2020, 9:00 a.m.

12
13   IT IS SO ORDERED.

14
     Dated: January 14, 2019                                      /s/ John A. Mendez_______
15                                                                HON. JOHN A. MENDEZ
16                                                                U.S. District Court Judge

17
18
19
20
21
22
23
24
25
26
27
28




     [Proposed] Order Re. Stipulation to Modify Pretrial Scheduling Order                                 2
